Exhibit 5.1 Quattlebaum, Grooms, Tull & Burrow PLLC A PROFESSIONAL LIMITED LIABILITY COMPANY 111 Center Street Suite 1900 (501)379-1700 Little Rock, Arkansas72201 Telecopier (501) 379-1701 January 28, 2013 Simmons First National Corporation P. O. Box 7009 Pine Bluff, Arkansas 71611 Re: Registration Statement on Form S-8 for the Simmons First National Corporation Executive Stock Incentive Plan - 2010 Ladies and Gentlemen: We have examined the Registration Statement on Form S-8 to be filed by Simmons First National Corporation (the "Company") with the Securities and Exchange Commission on or about January 28, 2013 (the "Registration Statement") in connection with the registration under the Securities Act of 1933, as amended (the "Act"), of 500,000 shares of Common Stock, par value $0.01 per share (the "Plan Shares"), issuable under the Company's Executive Stock Incentive Plan - 2010 (the "Plan").Based upon the foregoing, and assuming the Plan Shares are issued in accordance with the Plan, it is our opinion that, after the effectiveness of the Registration Statement under the Act, the Plan Shares, when issued, will be validly issued, fully-paid and non-assessable. The law covered by the opinions expressed herein is limited to the Federal securities laws of the United States of America and the laws of the State of Arkansas. We consent to the use of this opinion as an exhibit to the Registration Statement, and further consent to the use of our name wherever appearing in the Registration Statement and any amendments thereto. Very truly yours, /s/ Quattlebaum, Grooms, Tull & Burrow PLLC
